Treat, J.,
(charging jury orally.) Under tho pleadings in the case, and the admissions of counsel, your duty is to consider a very limited line of inquiry. It is admitted that the defendants published the alleged libelous matter concerning tho plaintiff, which was read to you from,the paper of the date, I think, of May 16th. That, in' the eye of the law, was a libelous publication.
The defendants do not attempt, in the language of the law, to justify that publication on tho ground that it was true, but admit that it was false. Under the allegations of the pleadings they knew it was false. Consequently your verdict must be for the plaintiff. For what sum ? is the inquiry. Ordinarily, in suits for libel, where a man has to appear in court to vindicate himself against a charge reflecting on his personal or official character, the jury will give him such compensation (if there are mitigating circumstances) as will make him whole with regard to the expenses and outraged feelings suffered by him *138for the false imputation resting upon him, and no more. But if the publication wás made through spite, personal ill will, malice “express” in the 'language of the law, then the jury are justified in awarding “exemplary damages,”—sometimes called, also, “punitive damages” or “smart money.” The object of the law in that particular is that one shall not falsely, and through malice, stab the reputation of his fellow-citizen, and escape merely because it so happens that the gentleman whose reputation was thus thrust at does not in dollars and cents suffer any injury which you can compute arithmetically. The .object of the law, as the term itself implies, “exemplary” or “punitive” damages, is to inflict upon the libeler such a punishment in dollars and cents as will serve as a warning, and also as a punishment for such an offense.
Now, it is for you, and it belongs solely to you, to consider whether this was a publication made (it being admittedly false) through mere personal ill-will, spite, or express malice. If so, you, as 12 gentlemen familiar with the ordinary affairs connected with the rights of property, and the rights of person and personal reputation, must determine what you think would be just and proper, under the circumstances; in the nature of exemplary damages.
If, however, you reach the conclusion from the course of correspondence between these parties and their respective connections, one towards the other, that there was nothing but an honest effort to repel accusations made against the defendants themselves by the other party, then you will allow only what has been defined as compensatory damages.
There remains, then, to sum up, this inquiry: -First, were these defendants actuated by malice or spite or ill-will growing out of this controversy in publishing this libelous matter against the plaintiff? If so, you will award exemplary or punitive damages. If, on the other hand, you think that these parties, having engaged in a bitter controversy between themselves, did say these very improper things one against the other, it is for you to determine what will be a fair measure of compensation-, taking into consideration the outraged feelings of the plaintiff, and the matters connected with the transaction,—what, in your judgment, would fairly compensate him for the wrong done, whereby he was compelled to appear in the tribunals of his country to vindicate his character against such aspersions.